Citation Nr: 1043265	
Decision Date: 11/17/10    Archive Date: 11/24/10

DOCKET NO.  06-18 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
posttraumatic stress disorder (PTSD), prior to January 2, 2004.

2.  Entitlement to a rating in excess of 50 percent for PTSD, 
from January 2, 2004.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU 
rating).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from October 1968 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision of the above Regional Office 
(RO) of the Department of Veterans Affairs (VA) which found that 
a clear and unmistakable error (CUE) had been committed in 
failing to restore the 10 percent rating previously established 
for the service-connected PTSD, effective June 1, 1993, and which 
increased the evaluation of PTSD which had been corrected to 10 
percent, to 50 percent, effective January 2, 2004.  In September 
2009, the Veteran testified at a videoconference hearing at the 
RO, before the undersigned Veterans Law Judge.  At the hearing 
the Veteran and his representative clarified that they did not 
wish to pursue the CUE claim, but rather, continued the appeal 
for higher ratings for PTSD both prior to and effective from 
January 2, 2004.

The Board notes that the Veteran's representative has changed 
during the course of this appeal.  Effective June 2005, the 
Veteran appointed Veterans of Foreign Wars as his representative.  
He subsequently revoked that power of attorney in May 2006, and 
appointed a private attorney, Polly Murphy, as his 
representative. In February 2009, he revoked the power of 
attorney with Polly Murphy, and appointed Disabled American 
Veterans (DAV)  as his representative.  In July 2010, he revoked 
the power of attorney with DAV, and appointed Robert V. Chisholm, 
a private attorney.

In December 2009, the Board issued a decision in this matter.  
The Veteran subsequently submitted a notice of appeal to the 
United States Court of Appeals for Veterans Claims (Court) 
indicating his disagreement with the denial of his claims.  In 
June 2010, the parties filed a joint motion for remand with the 
Court.  The Court issued an Order in June 2010, granting the 
parties joint motion for remand, vacating the Board's December 
2009 decision, and remanding the appeal for readjudication 
consistent with the parties' joint motion for remand. 

The Board notes that the record reasonably raises the question of 
whether the Veteran is unemployable due to his service-connected 
disabilities.  The issue of entitlement to a TDIU rating is part 
and parcel of the increased rating claim.  
See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues 
are as noted on the title page.

The issue of entitlement to a TDIU rating prior to January 2, 
2004 is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Prior to January 2, 2004, the last piece of evidence 
addressing the severity of the Veteran's PTSD was a VA 
examination in March 1989; otherwise the record was devoid of any 
evidence addressing the severity of PTSD.  Thus, the Board 
concludes that prior to January 2, 2004, the Veteran's PTSD was 
shown to be manifested by no more than mild occupational and 
social impairment due to mild or transient symptoms which 
decrease during work efficiency and the ability to perform 
occupation tasks only during periods of significant stress.  

2.  Resolving reasonable doubt regarding the degree of disability 
in favor of the Veteran, from January 2, 2004, the Veteran's PTSD 
and resulting symptoms preclude him from securing or engaging in 
a gainful occupation.

3.  The Veteran's claim for a TDIU rating, from January 2, 2004, 
has been rendered moot because of the grant herein of a schedular 
100 percent rating for the service-connected PTSD.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for PTSD were not met 
prior to January 2, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. § 3.400, 
4.130, Diagnostic Code 9411 (2010).

2.  Giving the benefit of the doubt to the Veteran, the criteria 
for a 100 percent schedular rating for PTSD have been met, from 
January 2, 2004.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).

3.  The appeal as to the claim for a TDIU rating, from January 2, 
2004, is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) .  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence shows, or 
fails to show, on the claims.  The Veteran must not assume that 
the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000).

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA notice requirements apply to all five elements of a 
service connection claim: (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental SOC 
(SSOC).  Moreover, where there is an uncured timing defect in the 
notice, subsequent action by the RO which provides the claimant a 
meaningful opportunity to participate in the processing of the 
claim can prevent any such defect from being prejudicial.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) previously held that any error in VCAA notice 
should be presumed prejudicial, and that VA must bear the burden 
of proving that such an error did not cause harm.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  However, the United 
States Supreme Court (Supreme Court) has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of a 
decision of the Board, a court shall take due account of the rule 
of prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In a claim for increase, the VCAA requirement is for generic 
notice, that is, the type of evidence needed to substantiate the 
claim, namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment, as well as general notice regarding how disability 
ratings and effective dates are assigned.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed.Cir. 2009).

In this case, the VCAA duty to notify was satisfied by way of 
letters sent to the Veteran in June 2005, July 2006, and June 
2007, that fully addressed the notice elements in this matter. 
These letters informed the Veteran of what evidence was required 
to substantiate the claims and of his and VA's respective duties 
for obtaining evidence. The Board also notes that in July 2006 
and June 2007 letters, the Veteran was advised of how disability 
ratings and effective dates are assigned.  See Dingess v. 
Nicholson, supra.  Moreover, he has not demonstrated any error in 
VCAA notice, and therefore the presumption of prejudicial error 
as to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.  Thus, the Board concludes that all required 
notice has been given to the Veteran.

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained the 
Veteran's VA treatment records dated through August 2009.  The 
Veteran underwent VA examinations in June 2005 and March 2006, 
and the Board finds that these VA examination are adequate.  Each 
examination included a review of the claims folders and a history 
obtained from the Veteran.  Examination findings were reported, 
along with diagnoses and opinions, which were supported in the 
record.  The examination reports are adequate for rating 
purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 
(2007).  In addition, it appears that all obtainable evidence 
identified by the Veteran relative to his claims has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  It is therefore the 
Board's conclusion that no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, supra.

With regard to the increased rating claim for PTSD, from January 
2, 2004, which is being granted herein and the Veteran afforded 
the greater benefit relative to his claim for a TDIU rating, 
there is no need for further discussion of notice or development 
as to that issue.

Accordingly, the Board finds that VA has satisfied its duty to 
assist the Veteran in apprising him as to the evidence needed, 
and in obtaining evidence pertinent to his claims under the VCAA.  
Therefore, no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the Veteran.  The Court has held 
that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

II. Factual Background

By March 1987 rating decision, the RO granted service connection 
for PTSD and assigned a 10 percent rating, effective from October 
6, 1986.

On VA examination in March 1989, the Veteran complained of sleep 
disturbance, nightmares, hypervigilance, exaggerated startle 
response, low mood, withdrawal, disinterest in activities, poor 
self care, and irritability.  He was divorced, but was still 
having contested issues with his ex-wife.  He had moved out of 
their home and lived with his brother, and was severely depressed 
recently.  Though he had a very unstable job history, he recently 
had his own freelance carpentry business and was able to find as 
much work as he needed by word of mouth, and this had just 
developed in the past years.  When not working, he was interested 
in diving, which he had become involved with in the past two 
years.  He had more of a social life than he did a few years ago, 
and had become very active in the Vietnam veteran affairs.  He 
was acting president of San Fernando Valley Vietnam Veterans, 
which involved a great deal of time with paperwork, telephone 
calls, interventions with veterans, and attending social 
functions.  He was motivated when other people were needy or 
depressed, and was often called out to talk to people who were 
suicidal.  He had two daughters with whom he had a good 
relationship.  On mental status examination he was oriented and 
cooperative.  He had some range of affect and his overall mood 
was mildly to moderately depressed.  He had no suicidal ideation. 
The diagnoses were PTSD and dysthymic disorder.

By rating decision dated in May 1989, the RO denied a rating in 
excess of 10 percent for PTSD.

By letter dated in October 1993, the RO advised the Veteran that 
his benefit payments had been suspended because his benefit 
checks were returned as undeliverable.

Received from the Veteran on January 2, 2004, was his claim for 
an increased rating for PTSD. He reported that his benefits had 
been stopped because he left his residence and wandered around 
for years.

By May 2004 rating decision, the RO assigned a 0 percent rating 
for PTSD, effective from June 1, 1993, noting that the Veteran 
had not reported for the scheduled VA examination or responded to 
the VCAA letter sent to him.

Received from the Veteran in April 2005 was a statement (on VA 
Form 21-4138) in which he reported he was filing for an increase 
for his service-connected PTSD. He submitted a personal statement 
in which he reported he had a hard time concentrating, staying in 
one place, and keeping a job.  He reported he had recently 
reappeared after a 14 year absence from family and former 
friends.  He reported having no friends, was frequently 
depressed, had frequent thoughts of suicide, was always on alert 
and watching for ambushes, and was confrontational.  He claimed 
his symptoms had come back full force and worse, and that he 
could not take the stress and vanished for 14 years.  He reported 
he was becoming out of control with family and acquaintances, and 
that he did not have friends.  His nightmares had increased to 
where he woke up sweating.  He was involved with a combat 
veterans group, and was unable to talk to anyone else.  He 
daydreamed about taking people out and hurting them, and claimed 
he was withdrawing from people and society.

In a statement received in April 2005, the Veteran's sister, 
K.L.S., reported he had become more reclusive, depressed, and 
anxious, with irrational outbursts of anger, and an inability to 
focus and follow through on projects.  She lived in close 
proximity to the Veteran, and saw his anxiety, anger, and 
hypervigilance, and felt that he was in crisis.  She reported he 
had "freaked out" several times, and exhibited all the symptoms 
he had before he vanished for 14 years.

In an April 2005 statement, the Veteran's wife, J.L., reported 
she had been together with the Veteran for 15 years and he had 
not held a job for longer than 4 months.  She reported he was 
always on alert and was extremely sensitive to any suggestion 
that might disagree with him.  She claimed he did not get close 
to anyone, and attended a Vietnam veterans group, but had not 
formed any friendships.  She reported he was on an 
antidepressant, but was still in a constant state of depression 
and anxiety, and almost never can complete anything he starts.

VA treatment records showed that in March 2004, the Veteran 
complained of mood changes, insomnia, sadness, irritability, 
depression, flashbacks, nightmares, and loss of interest.  In 
April 2004, he reported he stopped taking Prozac because of 
abdominal cramping and had no help for depression symptoms for 3 
weeks.  The assessment was that his depression was not optimally 
controlled.

VA treatment records showed that in January 2005 the Veteran was 
seen in the mental health clinic where he reported things had 
gotten progressively worse over the past three months, and he did 
not care anymore and took things personally.  He reported a 
depressed mood, anhedonia, insomnia, poor concentration, 
decreased energy, no libido, and past suicidal ideation and 
intent.  He had flashbacks of Vietnam, and felt rage and had 
thoughts of hurting someone, but denied homicidal ideation.  He 
had been with his female partner for 20 years, but never married, 
due to her having been married to a powerful man in the past, and 
they had been in hiding for the past 16 years.  He indicated that 
this man had stolen his and his partner's identities.  The 
examiner noted he exhibited paranoia in discussing this.  He 
denied hallucinations.  He reported smelling things sometimes 
that others did not smell (i.e., blood).  On examination he was 
found to be oriented and agitated, with adequate eye contact, and 
his speech was normal in rate with a raised tone at times.  His 
thought processes were paranoid, his affect was labile, and his 
mood was angry and irritated.  He had suicidal ideation with 
plan, but no intent.  The assessment was PTSD per history; major 
depressive disorder, recurrent, moderate; and rule out delusional 
disorder.  The same day, he was seen for a psychiatric medication 
evaluation, and he reported having physical problems and 
financial stress.  He had met his daughters for the first time 
since 1990, which he reported went well and that it was nice to 
have them back in his life.  He felt stable on his current 
medication, his mood and affect were euthymic, and he had no 
suicidal or homicidal ideations.

On VA examination in June 2005, the Veteran reported having 
constant symptoms of depression, anxiety, anger, no trust or 
faith, and no hope of getting well.  His jobs after service 
included being a handyman from 1971 to 1991, but he claimed his 
relationship with his supervisor and co-workers was poor.  The 
examiner noted that since the Veteran developed his mental 
condition, he had been unable to get along with other people, had 
sleep troubles, and withdrew from crowds.  He had not worked 
since 1991, claiming he was mentally incapable of working and 
could not get along with others.  He started using alcohol in 
1982 to sleep and relax, and continued with this habit.  On 
mental status examination , he was found to be a reliable 
historian, oriented, and with appropriate appearance and hygiene.  
His behavior was not appropriate, his affect and mood were 
abnormal due to anxiety, and his communication was abnormal due 
to making no eye contact.  His speech was within normal limits.  
Panic attacks were present and occurred as often as 4 times per 
month, with each episode lasting 5 minutes.  His delusional 
history was present constantly, including watching the house 
perimeter in the middle of the night, but on examination no 
delusions were observed.  History of hallucinations was present 
intermittently, including seeing shadows in the yard, but no 
hallucinations were observed on examination.  Obsessional rituals 
included needing to check and double check doors and locks in the 
middle of the night.  His thought processes were not appropriate, 
and with paranoia.  His judgment was not impaired, his abstract 
thinking was normal, and his memory was within normal limits. 
Suicidal and homicidal ideation were absent.  The diagnoses 
included PTSD.  A Global Assessment of Functioning (GAF) score of 
65-70 was assigned.  The examiner noted that the Veteran did not 
have difficulty performing his activities of daily living, and 
had no difficulty understanding commands.  He appeared to pose no 
threat of persistent danger or injury to self or others.  He was 
unable to establish and maintain work and social relationships 
because he avoided society and crowds and had distrust and fear.

By July 2005 rating decision, the RO found that clear and 
unmistakable error (CUE) had been committed in failing to restore 
the 10 percent rating previously established for the service-
connected PTSD, effective June 1, 1993.  The RO also increased 
the evaluation of PTSD, which had been corrected to 10 percent, 
to 50 percent, effective January 2, 2004.

VA treatment records showed that in an August 2005 psychiatry 
telephone note, the Veteran reported his anxiety was very high 
and he began taking more Zoloft which was helpful.  He had no 
suicidal or homicidal ideation.  In October 2005, he reported the 
Zoloft was not working.  He constantly felt depressed and had 
anxiety attacks.  He was using alcohol to control his anxiety for 
the last two years.  In January 2006, he reported feeling 
depressed, that medication helped with anxiety, and that his 
panic attacks were better.  He had intrusive thoughts about 
Vietnam.  He was not suicidal or violent.  On objective 
examination he had average grooming and was in no acute distress.  
His speech was a little pressured, his eye contact was good, and 
his mood was anxious and sad.  His affect was non-restricted, 
non-labile, and appropriate.  His thought processes were logical 
and goal- directed.  His memory was intact and his insight and 
judgment were good.

In February 2006, the RO sought another VA examination for the 
Veteran in order to reconcile a discrepancy in the June 2005 VA 
examination.  The RO noted that in June 2005, the examiner 
indicated that the Veteran was unable to establish and maintain 
effective work and social relationships because he avoided 
society and crowds and had distrust and fear.  The RO also noted 
that although the VA examiner indicated the Veteran's GAF was 65-
70, the examiner was also indicating that he was unemployable 
secondary to his PTSD symptoms.  The RO requested that the 
discrepancy be reconciled, noting that a GAF score of 65-70 
indicated mild PTSD symptomatology.

On VA examination in March 2006, the Veteran reported a typical 
array of symptoms of PTSD, including poor sleep, nightmares about 
Vietnam experiences, intrusive thoughts on an almost daily basis, 
and he was irritable and short- tempered.  He reported that if he 
heard a sharp or loud sound, he sometimes hit the ground, and 
that if he went to a restaurant he had to sit next to the wall.  
He continued to have anxiety and panic attacks one time a week.  
He was generally depressed with low energy and motivation, 
sadness, near tearfulness, and some suicidal ideation.  His two 
mental health medications helped somewhat, but he wished to have 
more control over his mental health symptoms.  He reported that 
his first marriage ended due to his irritability and short 
temper.  He had a current 15 year relationship with another woman 
and would like to get married.  He stayed at home alone a lot, 
and did not get out much with his lady friend.  He reported they 
occasionally went to a restaurant, but do not go to movies or any 
other social events.  He had not gone to church with her in a 
couple of years.  He had one other friend who was an older 
gentleman and a cabinetmaker and carpenter.  The Veteran reported 
he had done this kind of work, and helped his older friend with 
his business, and was thinking of possibly joining this man in 
work.  He reported he had been too sick to work for the last 
year, but had worked a little as a handyman.  He reported he had 
trouble relating to people who worked for him, and was not able 
to maintain effective work relationships.  He reported that, 
combined with feeling sick and weak from viral infections and 
shingles made his work activities during the last year "meager".  
His best job was 9 years ago when he did woodwork and carpentry 
for 9 months.  He had done a variety of other jobs, but 
reportedly always had limited effectiveness on the job because of 
his difficulty relating to others.  On examination, he was found 
to be appropriately dressed.  He was off on the date by a couple 
of days, but was otherwise found to be well oriented.  He had 
reasonably good short term memory, his mood was slightly down, 
and he was slightly negative in his outlook.  There was no 
evidence of a thought disorder, and he had no delusions, but had 
occasional flashbacks.  He performed cognitive functioning tasks 
well, and demonstrated an acceptable level of verbal abstracting 
skills.  The examiner noted no significant impairment of thought 
process or communication that would impact his social or work 
functioning.  The examiner indicated there was a certain sense of 
negativity and opposition that the Veteran demonstrated in 
performing these tasks that could have a negative impact on his 
relating with others.  The diagnoses included PTSD with 
associated depression and anxiety, a GAF score of 54 was 
assigned, and it was noted that the Veteran had limited capacity 
to engage in work activities.

In the discussion portion of the March 2006 VA examination 
report, the examiner noted that the Veteran continued to have 
PTSD without signs of remission and without significant change 
since his last examination.  He continued to demonstrate a number 
of standard PTSD symptoms, including nightmares, intrusive 
thoughts of hypervigilance, irritability, etc.  The examiner 
noted that the Veteran had a tendency to be a loner, and 
preferred it that way as he did not get along very well with 
people.  The examiner noted that over the years, the Veteran's 
ability to work and earn a living had been considerably 
compromised by his difficulty in relating to people.  The 
examiner opined that currently, the Veteran continue to 
experience considerable difficulty in his capacity to work due to 
PTSD.  The examiner commented that the prior examination that 
assigned a GAF score of 65 to 70 was a bit elevated in relation 
to the reduced capacity the Veteran had then and now, noting that 
the present score in the mid-50s seemed more appropriate.  The 
examiner also noted that the Veteran was not experiencing a 
severe level of work dysfunction, and was looking at the 
possibility of working with another individual, and that such a 
work situation could prove effective for the Veteran.  The 
examiner indicated that standard work situations involving 
communicating and interacting with a significant number of other 
people would be severely disruptive for the Veteran, and 
suggested another evaluation of the Veteran's work status in a 
year or so.

VA treatment records showed that in June 2006, he reported 
increased anxiety, depressed mood, and irritability, and he 
reported he was still drinking and using marijuana.  On mental 
status examination he was alert and oriented and cooperative.  He 
had average grooming, poor eye contact, and normal speech.  He 
was in good touch with reality, had an irritable mood with labile 
affect, and had a goal-directed linear thought process.  He 
denied suicidal or homicidal ideation, had limited insight and 
judgment, and had grossly intact memory.

Treatment records from the Vet Center showed that the Veteran 
attended individual and group counseling from October 2004 
through March 2006.  In April 2005, it was noted that he had a 
fairly good attitude in group therapy and contributed nicely to 
the discussions when he attended.  In August 2005 it was noted 
that he seemed to take the group therapy seriously, but had 
trouble with specifics due to severe memory impairment with 
regard to events and details.  In October 2005, he reported 
having trouble with intrusive thoughts more than he did with 
nightmares, but had not been successful yet in dealing with them.  
In November 2005, he seemed to have some insight into his stress 
level and knew what to do to reduce it.

VA treatment records showed that in January 2007, the Veteran 
reported he was in a lot of stress, including financial, family, 
and health.  He mentioned some nightmares, but not as bad as 
before, and that his sleep was disturbed.  In August 2007, he was 
seen for substance abuse treatment, and reported that mental 
health would not see him any longer.  He reported problems with 
depression, anxiety, and PTSD, and that he felt suicidal two to 
three times in his life, and most recently three weeks prior, but 
did not have a plan to hurt himself.  He was in communication 
with his father and older sister, and had a good relationship 
with his daughters.  His support system was adequate to meet his 
needs, and included his wife and her son.  He reported having no 
friends.  On examination he was oriented and his mood was stable 
and good.  The Axis I diagnoses included alcohol and cannabis 
abuse, and continuous anxiety.  In March 2008, he was seen for 
evaluation of his medications for depression and PTSD.  He 
reported he felt like he was not functioning, and he had no 
energy, felt bad about things, and had bad concentration, poor 
appetite, and weight loss.  He reported fleeting thoughts of 
suicide, and reported two episodes of extreme depression since 
August 2007 where suicide entered his mind.  On examination, his 
mood was sad and he had no energy.  His affect was mood-congruent 
and his short term memory was impaired and he worried a lot.  His 
concentration was fair, and speech was excitable.  The assessment 
was chronic PTSD, and a GAF score of 55-60 was assigned.

On a VA examination dated in February 2009, regarding hearing 
loss and tinnitus, the Veteran reported working the following 
jobs after military service: (1) General Motors employee for one 
year; (2) bench technician for 15 years; (3) carpenter and set 
builder for 8 years.  

VA treatment records further showed that in March 2009, the 
Veteran had a positive screen for depression, and his score was 
suggestive of moderate depression.  A suicide risk evaluation was 
completed, and the clinical conclusion was that he was at no risk 
for suicide.  His depression and PTSD were found to be somewhat 
controlled, and his active medications list included no 
medications for his PTSD, depression, or anxiety.  In August 
2009, his PTSD screening test was negative.  He responded "no" to 
having nightmares; trying hard not to think about it; being 
constantly on guard, watchful, or easily startled; and feeling 
numb or detached from others, activities, or your surroundings.  
He also responded "no" to feeling hopeless about the present or 
future, having thoughts about taking his life, and whether he had 
a suicide attempt.  The physician concluded that there was no 
mental health condition requiring further intervention, and that 
he had no active symptoms.

In September 2009, the Veteran testified that he had not had 
substantial, gainful employment since 1991, and claimed that his 
PTSD was primarily the cause of his unemployability.

In December 2009, the Board issued a decision in this matter, 
denying the Veteran's claims for increased ratings prior to and 
from January 2, 2004.  As noted above, the Veteran appealed the 
Board's decision to the Court.  The parties then filed a joint 
motion for remand, which was granted by the Court.  

In the joint motion, the parties indicated that in the December 
2009 decision, although the Board relied upon a March 1989 VA 
examination in its analysis of whether the Veteran was entitled 
to a rating in excess of 10 percent prior to January 2, 2004, the 
Board did not discuss the old rating criteria governing 
evaluation of mental disorders, including PTSD, which were 
effective prior to November 7, 1996.  Further, the parties noted 
that since the time frame at issue appears to cover a period 
prior to the change in the regulations, upon remand the Board 
should provide appropriate consideration as to the impact of the 
old rating criteria on the veteran's claims for increased 
ratings.  Second, the parties indicated that in denying a rating 
in excess of 50 percent for PTSD, from January 2, 2004, the Board 
noted that the veteran had some criteria listed for a 70 percent 
rating, but found that his symptomatology was most consistent 
with a fifty percent rating and did not approximate a higher 
rating.  The parties indicated that the Board did not consider 
whether the evidence demonstrated deficiencies in most areas 
under the 70 percent rating criteria, and cited Bowling v. 
Principi, 15 Vet.App. 1, 11-12 (2001) in support of this 
proposition.  The parties further indicated that the Veteran's 
symptomatology appeared to reflect problems concerning areas such 
as work, mood, and thinking.  Finally, the parties noted that in 
the December 2009 decision, the Board referred the issue of a 
TDIU rating, but indicated that on remand, the Board should 
consider whether this issue should have been remanded.

Received from the Veteran's representative in September 2010, was 
a copy of a psychiatric evaluation from Dr. Robert Nisbet, in 
which he indicated he reviewed the Veteran's claims file and 
interviewed the Veteran and his wife.  Dr. Nisbet also indicated 
that the Veteran's representative had chosen him as the examiner 
in part because of his past experience working as the Chief of 
Psychiatry at the Oklahoma VAMC and because he was a veteran 
himself.  Dr. Nisbet indicated that the Veteran reported his 
current symptoms included always being on guard and having to 
investigate all sounds at night; controlling the perimeter of his 
house at night; having occasional nightmares; and being 
distressed by loud noises.  Also, he reported that for the last 
10 years he was unable to control his depression, even though he 
had been on anti-depressants.  He had suicidal ideation and had 
stood on a bridge contemplating suicide, but reported that as 
long as he had his wife, he would not act on suicidal impulses.  
For the past five years, he had been unable to hold any job, 
could not concentrate or complete a task, and was unable to 
accept instructions from a supervisor.  He reported that the last 
25 to 30 years had been extremely chaotic.  His marriage broke 
up, but he developed a relationship with another woman, who he 
had been with since 1989 and married to for the past six years.  
He reported that during this time he was rarely able to work and 
that they had moved some 50 times because he wanted to know he 
was safe.  He reported that his wife had been married to a 
powerful man and they were in hiding because his wife's ex-
husband had deleted their identities, stolen their passports and 
other items from their home, and killed their pets.  He appeared 
paranoid when discussing that situation.  He denied auditory or 
visual hallucinations, but did indicate that he sometimes smelled 
things that others did not smell.  On mental status examination, 
he was cooperative and oriented to time and place.  He appeared 
to be a reliable historian.  He made little or no eye contact and 
his mood was angry.  He was able to recall two of three objects 
after 3 to 5 minutes, and he was unable to reverse the spelling 
of world.  His speech was not pressured, and his movements were 
mildly slowed.  He was mildly hypervigilant and sat where he 
could see the door.  There was no evidence of auditory or visual 
hallucinations.  The diagnoses included PTSD with paranoia, 
depression, and anxiety.  The Axis IV diagnosis was "inability 
to sustain employment or close relationships".  A GAF score of 
35 was assigned.  

Further, in the September 2010 psychiatric evaluation, Dr. Nisbet 
indicated that the Veteran had not been able to hold a job for 
more than 3 to 4 months in the last 15 years, and that the time 
span was even shorter at the present time.  The symptoms that 
precluded the Veteran from being able to work included his 
inability to concentrate, difficulty trusting or being around 
others, being unable to accept criticism without feeling 
attacked, and episodes of "meltdowns" as he was easily 
overwhelmed.  He was unable to take instructions or complete 
projects, even in the friendly environment of his home.  He 
remained paranoid and hypervigilant, had difficulty trusting any 
stranger, and remained depressed despite treatment with 
appropriate medications.  His wife reported he was unable to 
complete any tasks and was in a constant state of depression and 
anxiety.  He had unprovoked periods of irritability with impaired 
impulse control, and episodes of panic that interfered with 
routine activities.  Dr. Nisbet opined that it was as likely as 
not that the Veteran's disabling symptoms were the result of his 
PTSD.  It was noted that he was a loner with no close friends, 
and had not been able to establish friendships even when he had 
gone to meetings of Vietnam veterans.  Dr. Nisbet opined that the 
report that the Veteran and his wife had lived in multiple states 
and moved 50 times, was as likely as not the result of paranoia, 
which was a symptom of his PTSD.  Dr. Nisbet indicated that the 
Veteran's vanishing for 14 years supported this, and that these 
issues support his "inability to pursue and maintain meaningful 
employment".  

Further, in the September 2010 report, as to the onset of the 
Veteran's unemployable status, Dr. Nisbet indicated that the 
Veteran had been unable to hold a job for many years.  The 
Veteran reported that his last full year of employment was with 
General Motors in 1970-1971, and that the most recent employment 
for a sustained number of months was in 1995 when he worked as a 
cabinet maker for nine months.  It was noted that the Veteran had 
done a variety of other jobs, but always with limited 
effectiveness because of his difficulty relating to other people.  
Dr. Nisbet opined that it was as likely as not that the Veteran's 
unemployability dated back to 1995.  In summary, Dr. Nisbet 
opined that the Veteran's PTSD more likely than not precluded him 
from securing or engaging in a gainful occupation, that the 
proper rating for the degree of the Veteran's service-connected 
PTSD would be 100 percent, and that it was more likely than not 
that the Veteran's level of functioning reached the point of his 
being unemployable in 1995.  

III. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries and 
their residual conditions in civil occupations.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4.

When entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  However, staged ratings may be assigned 
where the symptomatology warrants different ratings for distinct 
time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
Any reasonable doubt regarding the degree of disability will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

The Board notes that with regard to the use of the phrase "such 
as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental 
Disorders), ratings are assigned according to the manifestations 
of particular symptoms.  However, the use of the phrase "such as" 
in 38 C.F.R. § 4.130 demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve only as examples of the type and degree of 
the symptoms, or their effects, that would justify a particular 
rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  
Accordingly, the evidence considered in determining the level of 
impairment under § 4.130 is not restricted to the symptoms 
provided in the Diagnostic Code.  Instead, VA must consider all 
symptoms of a claimant's condition that affect the level of 
occupational and social impairment, including, if applicable, 
those identified in the Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV).

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Pursuant to DC 9411, a 10 percent 
rating is to be assigned for PTSD when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  A 30 percent rating is 
assigned for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of inability 
to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent rating is indicated where there is occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short-and long-term memory; impaired judgment; 
impaired abstract thinking; disturbance of motivation and mood; 
and difficulty in establishing and maintaining effective work and 
social relationships.  Id.

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); and the inability to 
establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for PTSD when there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.  Id.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002).  

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. § 
5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. App. 
49, 55 (1990).

IV. Discussion

The Veteran contends that he is entitled to an increased rating 
for his service-connected PTSD.  At the outset, the Board notes 
the RO had initially granted service connection for PTSD and 
assigned a 10 percent rating, effective from October 6, 1986.  
This disability rating was confirmed by rating decision dated in 
May 1989.  The record reflects that the Veteran essentially 
"disappeared", and by letter dated in October 1993, the RO 
advised the Veteran that his benefit payments had been suspended 
because his benefit checks were returned as undeliverable.

In January 2004, the Veteran resurfaced with VA and filed a claim 
for an increased rating for PTSD, noting that his benefits had 
been stopped because he left his residence and wandered around 
for years.  Although the RO initially reduced the disability 
rating for PTSD to 0 percent, by July 2005 rating decision the RO 
restored the 10 percent disability rating, effective June 1, 1993 
(after finding that CUE had been committed in failing to restore 
the 10 percent rating previously established).  The RO also 
increased the evaluation of PTSD, to 50 percent, effective from 
January 2, 2004.  The Board notes that the RO's assignment of the 
10 percent rating for PTSD, effective prior to January 2, 2004, 
was essentially a restoration of the previous rating assigned.  
Between the March 1989 VA examination and the January 2004 
statement from the Veteran, there is no competent evidence of 
record addressing the severity of the Veteran's PTSD.

1. Rating in excess of 10 percent for PTSD, prior to January 2, 
2004

As noted above, the issue before the Board is essentially whether 
a rating in excess of 10 percent for PTSD is warranted prior to 
January 1, 2004.  The record is devoid of any evidence, other 
than the Veteran's retrospective lay assertions, as to the 
severity of his service-connected PTSD during the time period 
from approximately 1993 to January 2004.  

Because the Veteran reappeared and filed the increased rating 
claim, in January 2004, that is the subject matter of this 
decision; he may be assigned an increased evaluation as of the 
date of the claim or up to one year prior to the date of receipt 
of that claim for an increased rating.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  

In that regard, the Board notes that at the hearing in September 
2009, starting on page 5 of the transcript, there is discussion 
over the gist of the Veteran's argument, and specifically whether 
he wished to pursue a CUE claim, an earlier effective date claim, 
or merely an increased rating claim.  The Veteran's 
representative, on his behalf, essentially indicated that his 
argument would be that from June 2005 (the date of the first VA 
examination), the Veteran was unemployable due to PTSD.  

The Board also notes that the effective date of an award based on 
a claim for increase is generally the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule 
provides that the effective date of an award of increased 
disability compensation shall be the earliest date as of which it 
is "factually ascertainable" that an increase in disability has 
occurred, if the claim is received within one year from such 
date; otherwise, it is the date of receipt of the claim.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering 
the appropriate effective date for an increased rating, VA must 
consider the evidence of disability during the period one year 
prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 
(1997).  The Court has clarified that 38 C.F.R. § 3.400(o)(2) is 
applicable only where an increase in disability precedes a claim 
for an increased disability rating.  In other cases, the general 
rule of 38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 
Vet. App. 125 (1997).  Section 3.400(o)(2) is intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty and is not intended to cover situations where a 
disability worsened gradually and imperceptibly over an extended 
period of time and there is no evidence of entitlement to 
increased evaluation prior to the date of claim.  See VAOPGCPREC 
12-98 (Sept. 23, 1998).  

Thus, in applying the rules governing assignment of effective 
dates, the Board notes that the problem herein is that the record 
prior to January 2, 2004, and specifically in the year prior to 
January 2, 2004, is devoid of any evidence.  It would be 
virtually impossible to factually ascertain, with any degree of 
certainty, a date of increased disablement due to PTSD, as there 
is in essence no evidence of entitlement to an increased 
evaluation prior to the date the Veteran filed his claim - 
January 2, 2004.  Thus, the assignment of a rating in excess of 
10 percent prior to January 2, 2004, is not warranted based on 
the record.

Additionally, because of this lack of evidence specific to that 
time period, in the now vacated decision in December 2009, the 
Board considered the most recent evidence - which was the VA 
examination dated in March 1989.  In considering that evidence, 
it appears from the joint motion that the parties have determined 
that the Board should have considered the old rating criteria 
that were in effect as of March 1989 for rating the severity of 
PTSD.

In that regard, the Board notes that the regulations for the 
evaluation of mental disorders were revised, effective November 
7, 1996.  61 Fed. Reg. 52695-52702 (Oct. 8, 1996).  As indicated 
above, however, the Veteran's claim for service connection was 
not received until January 2004.  When regulations are changed 
during the course of a veteran's appeal, the criteria that are to 
the advantage of a veteran should be applied.  Karnas v. 
Derwinski, 1 Vet. App. 308.  Revised regulations do not allow for 
their retroactive application unless those regulations contain 
such provisions and may only be applied as of the effective date.  
VAOPGCPREC 3-2000.  The problem with consideration of the old 
regulations, effective prior to November 1996, is that there was 
no claim for an increased rating for PTSD pending before the 
regulations for rating mental disorders were amended.  Moreover, 
the record reflects that the Veteran had disappeared at that 
time.  Thus, the Board will evaluate the Veteran's PTSD 
throughout the appeal period under the amended regulatory rating 
criteria.  However, pursuant to the joint motion, the Board will 
also consider whether the March 1989 VA examination tends to show 
that the Veteran should be entitled to an increased rating prior 
to January 2, 2004.

Effective November 7, 1996, the VA Schedule for Rating 
Disabilities was amended with respect to certain psychiatric 
disorders, including PTSD.  61 Fed. Reg. 52,695 (October 8, 
1996).  Before that date, under the General Rating Formula for 
Psychoneurotic Disorders, a 10 percent rating was warranted when 
the psychiatric disorder meets less than criteria for the 30 
percent rating , with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  A 
30 percent rating was assigned for definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms result in 
such reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial impairment.  
A 50 percent rating was assigned for  considerable impairment of 
social and industrial adaptability.  A 70 percent rating was  
assigned when the ability to establish and maintain effective or 
favorable relationships with people was severely impaired and the 
psychoneurotic symptoms were of such severity and persistency 
that there was severe impairment in the ability to obtain or 
retain employment.  A 100 percent rating was warranted where the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of reality 
with disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic, 
and explosions of aggressive energy resulting in profound retreat 
from mature behavior; or the individual is demonstrably unable to 
obtain or retain employment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (effective prior to November 7, 1996).

In the case of Johnson v. Brown, 7 Vet. App. 95 (1994), the Court 
concluded that should the Board determine that any one of the 
three independent criteria listed in Diagnostic Code 9411 has 
been met, then a 100 percent rating should be assigned. 

In considering the evidence of record dated prior to November 
1996, under the old rating criteria, in order to meet the 
criteria for a 30 percent rating, the evidence must show definite 
impairment in the ability to establish or maintain effective and 
wholesome relationships with people, and that psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  However, in the March 1989 VA 
examination, the Board notes that although the Veteran complained 
of sleep disturbance, nightmares, hypervigilance, exaggerated 
startle response, low mood, withdrawal, disinterest in 
activities, poor self care, and irritability, he was living with 
his brother and had two daughters with whom he had a good 
relationship.  He was acting president of San Fernando Valley 
Vietnam Veterans, which involved a great deal of paperwork and 
socializing.  He was interested in diving and had more of a 
social life than he did a few years previously.  Thus, the Board 
finds that these facts do not amount to definite impairment in 
the Veteran's ability to establish or maintain effective and 
wholesome relationships.  Moreover, although he reported having a 
very unstable job history, the Veteran recently had his own 
freelance carpentry business and was able to find as much work as 
he needed by word of mouth.  Again, the Board concludes that this 
evidence does not show reduction in initiative, flexibility, 
efficiency and reliability levels or definite industrial 
impairment.  Thus, considering the old criteria for rating the 
severity of mental disorders, the Board finds that the competent 
evidence of record dated prior to November 1996 - to specifically 
include the March 1989 VA examination - does not approximate the 
criteria for a 30 percent rating under the old rating criteria 
for PTSD.  

In this case, the Board is presented with an evidentiary record 
which is basically void, and therefore is not entirely clear - 
primarily based on the fact that from 1989 to 2004, the Veteran 
had disappeared, was not in touch with VA, and apparently 
received no medical treatment during that time, as there is no 
medical evidence dated during that time period.  Nonetheless, the 
Board determines, for reasons set forth above, that the criteria 
for a rating in excess of 10 percent were not met prior to 
January 2, 2004.  Consequently, the benefit-of-the-doubt rule 
does not apply, and the claim for a rating in excess of 10 
percent for the service-connected PTSD prior to January 2, 2004, 
must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
 
2. Rating in excess of 50 percent for PTSD, effective from 
January 2, 2004

The record reflects that by July 2005 rating decision, the RO 
assigned a 50 percent rating for PTSD, effective from January 2, 
2004, essentially based upon the evidence of record at the time 
which included a VA examination in June 2005, VA treatment 
records dated from January 2004, and lay statements from the 
Veteran, his sister, and his wife.  Subsequently, the Veteran 
underwent a VA examination in March 2006, and a psychiatric 
evaluation in September 2010 by Dr. Nisbet.  

A review of the most recent medical evidence of record, including 
Dr. Nisbet's report, VA treatment records, and a VA examination 
in March 2006, coupled with the Veteran's lay statements and 
contentions, tends to support a finding that the Veteran's PTSD 
and related symptoms are of such severity as to preclude him from 
securing or engaging in gainful employment.  

In that regard, the Board notes the Veteran has reported that he 
had last worked in the 1990s, and reported to the VA examiner in 
2006 as well as to Dr. Nisbet that he last worked for a sustained 
number of months in 1995.  On VA examination in 2006, the 
examiner noted that the Veteran had limited capacity to engage in 
work activities, and that he continued to have PTSD without signs 
of remission and without significant change since his last 
examination, and continued to demonstrate a number of standard 
PTSD symptoms, including nightmares, intrusive thoughts of 
hypervigilance, irritability, etc.  The examiner noted that over 
the years, the Veteran's ability to work and earn a living had 
been considerably compromised by his difficulty in relating to 
people, and that the Veteran continued to experience considerable 
difficulty in his capacity to work due to PTSD.  The examiner 
indicated that standard work situations involving communicating 
and interacting with a significant number of other people would 
be severely disruptive for the Veteran.  Moreover, Dr. Nisbet 
opined, after reviewing the claims folder and interviewing the 
Veteran and his wife, that the Veteran had multiple symptoms 
stemming from his PTSD that precluded him for being able to work, 
and that the Veteran's unemployability dated back to 1995.  

Given the foregoing, the Board finds that the positive evidence 
is in a state of equipoise with the negative evidence regarding 
the Veteran's claim of entitlement to a rating in excess of 50 
percent, effective from January 2, 2004.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  After resolving all 
reasonable doubt in the Veteran's favor, the Board will conclude 
that effective from January 2, 2004, the Veteran's PTSD was 
productive of total occupational impairment and more nearly 
approximated the criteria for a schedular rating of 100 percent.  
See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

3. TDIU Rating, from January 2, 2004

With respect to the claim for a TDIU rating, from January 2, 
2004, the Board observes that a TDIU rating contemplates a 
schedular rating less than total.  38 C.F.R. § 4.16(a).  Since 
herein a 100 percent rating has been granted for the Veteran's 
PTSD, on a schedular basis, from January 2, 2004, that claim for 
a TDIU is now rendered moot.  See Vettese v. Brown, 7 Vet App. 31 
(1994) ("claim for TDIU presupposes that the rating for the 
condition is less than 100 percent"); Holland v. Brown, 6 Vet 
App. 443 (1994).  Accordingly, the claim for a TDIU rating from 
January 2, 2004, is dismissed.


ORDER

Effective prior to January 2, 2004, a rating in excess of 10 
percent for PTSD is denied.

Effective from January 2, 2004, a 100 percent schedular rating 
for PTSD is granted, subject to the law and regulations governing 
the payment of monetary benefits.

Entitlement to a TDIU rating from January 2, 2004, is dismissed.




REMAND

With regard to the Veteran's claim for a TDIU rating prior to 
January 2, 2004, the Board notes that the RO/AMC has yet to 
consider this issue and the Veteran has not been provided with 
any VCAA notice regarding the TDIU rating claim prior to January 
2, 2004.  The Board finds that prior to considering this issue, 
the Veteran should be provided with proper VCAA notice.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with notice for the 
TDIU claim prior to January 2, 2004, which 
complies with the requirements of the VCAA.

2. After completing any additional 
development deemed necessary, readjudicate 
the claim of entitlement to a TDIU rating 
prior to January 2, 2004.  If the benefit 
requested on appeal is not granted to the 
Veteran's satisfaction, the Veteran and his 
representative should be furnished a 
Supplemental Statement of the Case, and 
provided an opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  This claim must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate 

						(CONTINUED ON NEXT PAGE)


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


